Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the parent case
The cross-reference to related application has been amended as follows:
This application is a Divisional of U.S. Patent Application No. 12/244,123, filed 10/02/2008, now U.S. Patent No. 8,304,116, and Continuation of U.S. Application No. 13/668,917, filed 11/05/2012, now U.S. Patent No. 10,536,016, and Continuation of U.S. Application No.16/710,878, filed 12/11/2019, now US. Patent No. 10,916,956, the entire contents of which are incorporated herein by reference.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Berkowitz et al., teach the claim limitations except, “the cathode active material is iron disulfide and the ratio v/m is at least 0.33 to at most 0.55m/g.”
More specifically, at the time of the invention is made, one of ordinary skill in the art would not be obvious to make the specific battery with the specific ratio between the mass of a cathode active material and a volume of an electrolyte in order to improve the performance of the battery.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINGWEN R ZENG whose telephone number is (571)272-6649.  The examiner can normally be reached on 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINGWEN R ZENG/Examiner, Art Unit 1723